Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 10, 2021, have been carefully considered.  
No claims have been canceled or added; claims 1-15 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 8, 2020.

Withdrawn Rejection
	The 35 U.S.C. 102(a)(1) rejection of claim 6 as being anticipated by Fukunaga et al. (JP 2013-154258, Applicants’ submitted art), stated in the previous Office Action, has been withdrawn in view of Applicants’ amendment thereto, and in view of Applicants’ persuasive traversing arguments.
	As convincingly argued by Applicants, and as now recited in claim 6, Fukunaga et al. do not teach or suggest the claimed specific surface area of the carbon catalyst.
Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed carbon catalyst exhibiting the claimed nitrogen desorption amount in the temperature range of from 800°C to 1000°C of 0.75 x 10-5 mol/g or more in a temperature programmed desorption method including measuring a nitrogen desorption amount in the temperature range of from 600°C to 1000°C.
While carbons exhibiting carbon monoxide desorption amounts and carbon dioxide desorption amounts are known in the art; the nitrogen desorption amounts, as recited in the instant claims, are not known in the art.
Exemplary prior art includes Kishimoto et al. (U. S. Patent Publication No. 2014/0016672), which discloses a carbon catalyst exhibiting desorption amounts of carbon monoxide and carbon dioxide of 0.06 mmol or more per 0.02 g, evaluated by a temperature programmed desorption method from 150°C to 400°C (paragraph [0089]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 28, 2022